Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 08, 2021

The Court of Appeals hereby passes the following order:

A21E0030. IN THE INTEREST OF A. S. et al.

      Upon consideration of Kenneth Brandon Shepard’s motion for extension of
time to file application for discretionary appeal, it is ordered that an extension be
granted in the above-referenced case through and including March 8, 2021.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/08/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.